     Case: 1:19-cv-02797 Document #: 36 Filed: 12/09/19 Page 1 of 1 PageID #:382

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Michael White, et al.
                                    Plaintiff,
v.                                                       Case No.: 1:19−cv−02797
                                                         Honorable Joan H. Lefkow
Illinois State Police, et al.
                                    Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 9, 2019:


        MINUTE entry before the Honorable Joan H. Lefkow: Motion for extension of
time to reply [34] is granted. Defendants shall file their reply to the motion to dismiss [14]
no later than 12/13/2019. Motion hearing date of 12/18/2019 is stricken. Mailed notice
(ags, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
